DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Abstract
The abstract of the disclosure is objected to because it contains phrases which can be implied, such as, "This disclosure concerns," "The disclosure defined by this invention," "This disclosure describes," etc.  The phrase “The disclosure relates to” in line 1 should be removed.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 13, line 1: the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byrne (US Pub 2014/0367222)
Regarding claim 13, Byrne discloses a movable material processing apparatus (10) for handling material such as ore, gravel, rock or the like, comprising: 
a foldable conveyor (16) for discharging material from the apparatus, wherein said foldable conveyor is movable between a transport position (fig 2, 5) and an operating position (fig 1), 
wherein the foldable conveyor, when arranged in the operating position, defines a carrying surface (conveyor belt not shown; paragraph 0035) for transporting material along a transport path from a loading end (28) of the conveyor at which material is loaded onto said carrying surface, to a discharge end (26) of the conveyor at which material is discharged from the conveyor, 

wherein said discharge block is pivotally coupled to said loading block along a first axis being perpendicular to said transport path and parallel with the carrying surface of the foldable conveyor (fig 7-9), and 
wherein said loading block is pivotally coupled to a support structure (24) of said movable material processing apparatus at the loading end along a second axis being parallel to said transport path at the loading end (fig 7-9).
Regarding claim 14, Byrne also discloses the discharge block extends out from a side of the apparatus when the foldable conveyor is in the operating position (fig 1), and the discharge block is disposed along the side of the apparatus when the foldable conveyor is in the transport position (fig 2, 5).
Regarding claim 15, Byrne also discloses the foldable conveyor comprises one or more conveyor belts (conveyor belt not shown; paragraph 0035) carried by the loading and discharge blocks, said one or more conveyor belts being arranged to provide said carrying surface.
Regarding claim 16, Byrne also discloses the foldable conveyor comprises one common conveyor belt (conveyor belt not shown; paragraph 0035) arranged to form a transition between the loading and discharge blocks to provide said carrying surface.
Regarding claim 17, Byrne also discloses the second axis is substantially parallel with a lateral direction of the movable material processing apparatus (fig 5).
claim 18, Byrne also discloses the second axis forms an angle defined along the longitudinal direction being within the interval +/-10 degrees with respect to the lateral direction of the movable material processing apparatus (fig 5).
Regarding claim 19, Byrne also discloses the second axis is located on a side of the loading block opposite to the side where material is loaded onto the foldable conveyor (fig 5).
Regarding claim 20, Byrne also discloses the discharge block is pivotable in relation to said loading block along the first axis using one or more first hydraulic actuators (34, fig 5).
Regarding claim 21, Byrne also discloses the loading block is pivotable in relation to the support structure of the movable material processing apparatus along the second axis using one or more second hydraulic actuators (36, fig 5).
Regarding claim 22, Byrne also discloses the discharge block of the foldable conveyor, when the conveyor is in the transport position, is disposed against the side of the apparatus such that a normal of the carrying surface at the discharge end is substantially parallel with the lateral direction of the apparatus (fig 5).
Regarding claim 23, Byrne also discloses the discharge block is generally directed towards a rear end of the apparatus and forms an angle a in the interval 0 < a < 60° with respect to a longitudinal direction of the apparatus (fig 5).
Regarding claim 24, Byrne also discloses the movable material processing apparatus comprises one or more from: a screen (paragraph 0026), a crusher (paragraph 0026) and a conveyor (paragraph 0026).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Keith R Campbell whose telephone number is (571)270-1015.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.














/GENE O CRAWFORD/Supervisory Patent Examiner, Art Unit 3651                                                                                                                                                                                                        

/KRC/Examiner, Art Unit 3651                                                                                                                                                                                                        9/11/2021